Citation Nr: 0609407	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1986 to February 1989.  This matter is before the 
Board of Veteran's Appeals (Board) on appeal from a June 2003 
rating decision of the Boise, Idaho Department of Veteran 
Affairs (VA) Regional Office (RO).  The June 2003 rating 
decision also denied service connection for post-traumatic 
stress disorder, hypertension, and eye injury/vision 
problems.  The veteran's September 2003 notice of 
disagreement addressed only  the issues stated on the 
preceding page.  So those are the only issues before the 
Board.


FINDINGS OF FACTS

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that the veteran now 
has a hearing loss disability.

2.  The veteran is not shown to have tinnitus.

 
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A  §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307.3.309, 3.385 (2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in July 
2002 (prior to the RO's initial adjudication of the instant 
claim) explained what the evidence must show to substantiate 
the claims seeking service connection for bilateral hearing 
loss and tinnitus, and informed him of his and VA's 
responsibilities in claims development.  The June 2003 rating 
decision and a May 2004 statement of the case (SOC) explained 
what the evidence showed and why the claim was denied, and 
provided the text of applicable regulations, including those 
pertaining to the VCAA (and specifically that the veteran 
should be advised to submit any evidence in his possession 
pertaining to the claim).  As the decision below denies 
service connection for a bilateral hearing loss and tinnitus, 
whether or not the veteran received notice regarding the 
evaluation of such disability or the effective date of an 
award is a moot point, and there is no prejudice to the 
veteran in the omission of such notice.  See Dingress/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).

Regarding the duty to assist, VA has obtained, to the extent 
possible, the veteran's service medical records and 
identified records of postservice medical treatment.  Because 
the veteran had suggested that he had additional pertinent 
[complete] service medical records in his possession, the RO 
sent him a letter in August 2002 requesting that he submit 
any originals he may have in his possession, or if he did not 
have the originals, then to send a complete copy of what he 
had.   The veteran did not comply with the request.  The 
Board has also considered whether a VA examination or medical 
opinion is necessary.  Because there is no competent evidence 
of current hearing loss or tinnitus, or complaints or 
findings of hearing loss or tinnitus in service, and no 
competent evidence suggesting that any hearing loss or 
tinnitus may be related to service, the Board finds that a VA 
examination or medical opinion is not necessary.  See 38 
C.F.R. § 3.159.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.	Factual Background

The veteran's service records reflect that his military 
occupation was a medical specialist.  The service medical 
records do not reveal any mention of treatment or complaints 
of bilateral hearing problems or tinnitus.  

His service enlistment audiometry showed that puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
5
0
0
0
0

An August 1986 audiogram conducted for purposes of reference 
prior to hazardous noise area duty, showed that puretone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
5
0
0
0
0

DA forms 1811 and 2496 show that because he was in sound 
condition and had no abnormalities or medical problems, he 
was not required to undergo (and did not have) a separation 
physical examination.  The veteran signed the DA form 2496.

 In his June 2002 claim the veteran indicated that hearing 
loss and tinnitus began in 1987.  He claimed he was treated 
for such problems in service.  

Post service records from Kaiser Permanente show no mention 
of complaints or treatments for hearing loss or tinnitus.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the 
veteran/claimant actually has the disability for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). The veteran contends (see September 2003 notice of 
disagreement) that two separate audiometric studies in 
service showed that he has a high frequency hearing loss.  
The only two audiometric studies in service do not show a 
hearing loss disability by VA standards.  [As defined in 38 
C.F.R. § 3.385.]  In fact, they do not show a single puretone 
threshold even approximating a level considered elevated.  

Furthermore, the records of the postservice treatment he 
identified, which have been obtained, contain no mention of 
either hearing loss or tinnitus.  As a layperson, the veteran 
lacks the competence to establish a medical diagnosis (or the 
etiology of a diagnosed disability) by his own opinion.   

Thus, the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence that the veteran has either a hearing 
loss disability or tinnitus, is not satisfied.  A 
preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.     






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


